LEWIS and BROWN, JJ.
(dissenting).
The evidence is not sufficient to establish defendant’s negligence, but it does conclusively establish the negligence of plaintiff.
1. While the plaintiff knew that the timetable stated that the train in question should slow down to eight miles an hour at Man*249kato avenue, lie also knew that the rule was not enforced, and that the train was in the habit of running fast all the way down to the tower near to the Milwaukee crossing. There is no evidence in the case tending to show' that the train ever crossed Mankato avenue at any particular time, or at any less than the ordinary speed. • On the other hand, it stands admitted that the schedule time was actually enforced at the Milwaukee crossing at 10:05 a. m., and the time to make the crossing was adjusted by the speed required before reaching the crossing and the time of the stop at the tower. So far, then, as the rule to slow down at Mankato avenue was concerned, it was a dead letter, and the company were not guilty of negligence from the mere fact of running the train at the usual speed between stations (thirty to thirty-five miles per hour) across that avenue, and on past Hamilton’s switch to the tower. And, having no regular time for crossing Mankato avenue, how is defendant chargeable with being ahead of time on the day of the accident? Plaintiff knew the custom of not slowing down, and knew there was no scheduled time. There was no evidence of any custom in arriving at that crossing at any particular time, and consequently there was nothing requiring the train to be regulated by the foreman’s watch; or, in other words, nothing to prevent it from being two or three minutes ahead of time at that point.
The other act of negligence charged against defendant is that the train was not stopped as soon as it might have been. The collision took place very near to the east end of the curve, and it appears conclusively that the engineer could not see ahead of the engine more than three hundred to three hundred fifty feet. He testified that, as soon as he saw the men ahead, he put on the brakes, and brought the train to a stop within about sis hundred or seven hundred feet of the place of collision. There was other evidence tending to show that the train came to a stop at the culvert, a point 1,059 feet from the scene of the accident. There is no evidence to justify a conclusion that the engineer did not act with reasonable quickness in trying to control the train as soon as he discovered the men, and respondent makes no serious claim to this effect; but it is urged that, if the engineer and fireman had been looking out while on the straight track before entering the *250curve from the west they might have seen the hand car before it entered the curve ahead of the train, and so might have been prepared to see them as the train emerged at the east, and could have stopped or slowed up sufficiently to permit the’men to run the car back on the switch; and negligence is charged because they did not do so. The train had the right of way, and its managers were chargeable with reasonable diligence in looking ahead. But to assert that they might have seen the men on the straight track a mile or two back, and thus avert the accident, is too conjectural and remote to challenge serious attention.
2. According to the reasoning of the majority, the plaintiff was not negligent in leaving Mankato avenue at the time he did, and in riding along on the hand car with his back to an approaching train as he did, because these acts in themselves were not the proximate cause of the accident; and these acts were not the proximate cause of the accident because plaintiff discovered the train in time to save himself if he had not attempted to save the hand car. But the opinion concedes that those acts were the proximate cause had plaintiff not discovered the train. To quote from the opinion:
“If the plaintiff and his foreman had been run down by the passenger train before they had discovered it, it would be difficult to resist the conclusion that they were thus caught by reason of their own negligence.” ■
So we have an admission that if the men had been overtaken on the curve, or without looking back, then the proximate cause of their injury would have been the fact that they started out ahead of the train, riding as stated. This being admitted, it follows that, if the train was three minutes ahead of time at Mankato avenue, such fact was not the proximate cause of the accident. And it being admitted that plaintiff and the foreman were negligent in riding in that manner around a curve with their backs to an approaching train, it necessarily follows that they were themselves responsible for getting into the position in which they found themselves when they first discovered the train rushing upon them. The logic of the opinion is that, although the plaintiff was guilty of negligence in thus traveling ahead of a fast train which had the *251right of way, the responsibility was shifted by attempting, in the emergency thus brought on, to avoid a collision.
It is a well-established rule that the duty of persons in emergencies is not to be measured by the ordinary standard. Application of this principle was made in the case of Slette v. Great Northern Ry. Co., 53 Minn. 341, 55 N. W. 137. In that case the court held that the foreman in charge of the hand car had a right to assume that a wild freight train approaching would slow down at the station. But here the men deliberately stopped their car, and attempted to push it back one hundred feet to a switch in the face of a train then thirteen hundred feet away. If such conduct, under such circumstances, will excuse men upon the principle of emergency conduct, then there are no limits to its use as an excuse. This rule can be applied only where the party charged with causing the injury committed acts which were the proximate cause of placing the injured in the position of emergency. It can have no application where the injured party negligently brought that condition - upon himself. Such is this case. The plaintiff took his life in his hands, and, if injured while trying to save a collision by reason of a mistake of judgment as to the time required, that mistake is chargeable only to himself. Hammond v. Chicago, 83 Mich. 334, 47 N. W. 965. A new trial, should be granted.